Melvin Mayfield, Judge, concurring. I concur in the majority opinion, but I want to emphasize the danger that may exist for any who misinterprets the holdings in the cases of Mullen v. Couch, 288 Ark. 231, 703 S.W.2d 866 (1986), and Reynolds v. Spotts, 286 Ark. 335, 692 S.W.2d 748 (1985). In Mullen, the court held that a trial court loses jurisdiction to rule on a timely motion for new trial 90 days after the judgment is filed with the clerk. In Reynolds, as clarified by the court’s per curiam opinion, issued September 22,1986, in Monk v. Farmers Ins. Co., the court held that a timely motion for new trial is deemed denied 30 days from the day it is filed unless within that period it has been taken under advisement or set for a hearing. However, it is not clear to me whether an order (filed within 30 days after a timely motion for new trial is filed) taking the motion under advisement or setting it for hearing will extend the time the court has to act upon it so that the court does not lose jurisdiction to grant the motion at the end of 90 days after it is filed. Of course, under the Supreme Court and Court of Appeals Rule 29(1 )(c), this court applies rules of court but does not interpret or construe those rules, but I feel compelled to mention the question that appears to exist under the circumstances discussed above.